POWELL, P. J.
On June 22, 1927, the Supreme Court entered judgment in this case reversing the judgments of both lower courts and rendering judgment for plaintiff in error. See 296 S. W. 491. In due course, the defendant in error filed his motion for rehearing and that motion has, as is customary, been referred to us for consideration and recommendation.
We have carefully considered the motion and beg leave to report as follows:
In the beginning of our consideration of this case upon the original hearing there was considerable divergence of view among the members of the commission. Finally, the commission unanimously decided that the judgments of both lower courts should be reversed and the cause remanded to the trial court. An opinion so recommending was prepared by the writer and such a report, as the Supreme Court will recall, was sent to it for its consideration. Upon considering that recommendation, the Supreme Court sent for the writer and advised him that they could not approve a recommendation remanding the case, but that they were rather firmly *893convinced that the case should be rendered for plaintiff in error.
As we consider the motion for hearing, there are still divergent views among the commissioners, and, in view of that fact, and in view also of the great importance of the questions here involved, we feel that the Supreme Court, which has the final power of decision, should have the benefit of oral argument upon the several issues involved.
Therefore we recommend that the motion for rehearing be granted; that the judgment heretofore entered herein on June 22, 1927, be set aside and held for naught, and that the cause be withdrawn from the Commission of Appeals and be submitted and heard in the Supreme Court itself.